

Exhibit 10.33
 
 
 
[alpha.jpg]
 
 
DESCRIPTION OF COMPENSATION PAYABLE
TO INDEPENDENT DIRECTORS


The following is a description of Alpha Natural Resources, Inc.'s (the
"Company") annual fees and payments* to independent directors of the Company for
their services on the Company's Board of Directors (the "Board") and committees
of the Board ("Committees"):


(i)
$40,000 annual retainer for service on Board;



(ii)
$10,000 annual retainer for additional service as Chairman of the Audit
Committee;



(iii)
$5,000 annual retainer for additional service as Chairman of any Committee other
than the Audit Committee;



(iv)
$2,000 per-meeting fee for attendance at Board meetings;



(v)
$2,000 per-meeting fee for in-person attendance and $1,000 per-meeting fee for
telephonic attendance at Committee meetings;



(vi)
$12,500 annual retainer for service as the Lead Independent Director of the
Board;



(vii)
Initial, one-time grant of restricted stock with a fair market value of
approximately $80,000 on the grant date upon joining the Board; and

 

(viii)
Annual grant of restricted stock with a fair market value of approximately
$60,000 on the grant date for each year of service (commencing the year after
joining the Board).

 
 
* All or a portion of the cash fees earned for services performed as a member of
the Board or any Committee may be deferred into the Director Deferred
Compensation Agreement.
